

113 HR 3703 IH: Approve the Pipeline Now Act
U.S. House of Representatives
2013-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3703IN THE HOUSE OF REPRESENTATIVESDecember 11, 2013Mr. Kingston introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Foreign Affairs, Energy and Commerce, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the expedited approval of the construction, operation, and maintenance of the Keystone XL pipeline, and for other purposes.1.Short titleThis Act may be cited as the Approve the Pipeline Now Act.2. Keystone XL pipeline and environmental impact statement approval(a)RequirementNot later than 30 days after the date of enactment of this Act, the Secretary of State shall—(1)issue a Presidential permit approving the pipeline described in the application filed on May 4, 2012, by TransCanada Keystone Pipeline, L.P. to the Department of State for the Keystone XL pipeline, as supplemented to include the Nebraska reroute evaluated in the Final Evaluation Report issued by the Nebraska Department of Environmental Quality in January 2013 and approved by the Nebraska governor; and(2)issue a final environmental impact statement for such pipeline.(b)Satisfaction of requirementsThe final environmental impact statement described in subsection (a)(2), coupled with the Final Evaluation Report described in subsection (a)(1), shall be considered to satisfy all requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), of the National Historic Preservation Act (16 U.S.C. 470 et seq.), and of section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536).(c)Consequence of failure To comply(1)General ruleIf either the Presidential permit described in subsection (a)(1) or the environmental impact statement described in subsection (a)(2) remains unissued upon the expiration of 30 days after the date of enactment of this Act, until such permit and environmental impact statement are both issued no Federal funds may be expended to pay more than 75 percent of the salary of any senior official in the Department of State.(2)DefinitionIn this subsection, the term senior official in the Department of State means the Secretary of State and any Deputy Secretary or Under Secretary at the Department of State.3.Associated permits(a)RequirementNot later than 30 days after the date of enactment of this Act—(1)the Secretary of the Interior shall issue all permits associated with the pipeline project described in section 2(a) that were applied for before the date of enactment of this Act, including a grant of right-of-way and temporary use permit under section 28 of the Mineral Leasing Act (30 U.S.C. 185) and the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) and any permit required under the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.); and(2)the Secretary of the Army shall issue all permits associated with such pipeline project that were applied for before the date of enactment of this Act under section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344).(b)Consequence of failure To comply(1)General ruleIf any permit described in subsection (a) remains unissued upon the expiration of 30 days after the date of enactment of this Act, until all such permits are issued no Federal funds may be expended to pay more than 75 percent of the salary of—(A)in the case of a permit described in subsection (a)(1), any senior official in the Department of the Interior; and(B)in the case of a permit described in subsection (a)(2), the Secretary of the Army and the Assistant Secretary of the Army for Civil Works.(2)DefinitionIn this subsection, the term senior official in the Department of the Interior means the Secretary of the Interior and any Deputy Secretary or Under Secretary at the Department of the Interior.